 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10                                    FRESNO DIVISION
11

12 JERRY COX, an Individual,
                                               Case No. 1:19-cv-01105-AWI-BAM
13
                Plaintiff,
14                                             ORDER RE JOINT STIPULATION TO
         v.                                    CONTINUE THE MARCH 4, 2020
15
   MARIPOSA COUNTY; MARIPOSA COUNTY            MANDATORY SCHEDULING
16 SHERRIFF’S OFFICE; SHERIFF DEPUTY           CONFERENCE
   WILLIAM ATKINSON; SHERIFF DEPUTY
17 WESLEY SMITH; ASHELY HARRIS;                (Doc. No. 36)
   CALIFORNIA RECEIVERSHIP GROUP
18 (“CRG”) AND MARK ADAMS IN HIS
   INDIVIDUAL AND OFFICIAL
19 CAPACOUNTY, AND DOES 1 THROUGH 100,
   INCLUSIVE.
20
              Defendants.
21

22

23

24

25

26

27

28
1         Pursuant to the parties’ stipulation (Doc. No. 36), and good cause appearing due to the
2 pending Motion to Dismiss and Motion to Strike (Doc. Nos. 6, 14), the Mandatory Scheduling

3 Conference currently set for March 4, 2020, is HEREBY CONTINUED to April 30, 2020, at

4 09:30 AM in Courtroom 8 (BAM) before the undersigned. A Joint Scheduling Report shall be

5 filed one week prior to the conference. The parties are encouraged to appear at the conference

6 by telephone with each party using the following dial-in number and access code: dial-in

7 number 1-877-411-9748; access code 3219139.

8

9 IT IS SO ORDERED.

10    Dated:    February 26, 2020                          /s/ Barbara   A. McAuliffe           _
11                                                  UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
